Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Mark Friedman (Reg. No. 57,918) on Thursday, March 3, 2021.

The application has been amended as follows:
1. (Previously Amended) A virtual sensor triggered event presentation improvement method comprising: associating, by a processor of a hardware device, a sequence of sensor triggered events with a graphical presentation for an object, wherein said sequence of sensor triggered events are associated with perishable item associated triggers, geographical location triggers, and hardware and software nodes for executing said sequence of sensor triggered events; detecting, by said processor via a plurality of virtual sensors of said hardware device, that a user of said hardware device has accessed a virtual structure associated with an entity; enabling, by said processor based on said detecting, a plurality of automated virtual sensors associated with said virtual structure; detecting, by said processor via said plurality of automated virtual sensors, specified events of said sequence of sensor triggered events triggered by said user via said hardware device; determining, by said processor, parameters associated with a user profile of said user with respect to: restricting media types of said graphical presentation for said object and restricting notifications for transmission during specified time frames; generating, by 

2. (Original) The method of claim 1, wherein said detecting that said user has accessed said virtual structure comprises virtually detecting via specialized software structures, said user accessing specified areas within said virtual structure via specialized software structures.

3. (Original) The method of claim 2, wherein said virtual structure comprises a Website associated with said entity.

4. (Original) The method of claim 2, wherein said virtual structure comprises a secure server of said entity.

5. (Original) The method of claim 1, wherein said generating said modified graphical presentation comprises adding said specified events to said graphical presentation for said object.

6. (Original) The method of claim 1, wherein said generating said modified graphical presentation comprises removing said specified events from said graphical presentation for said object.

7. (Original) The method of claim 1, wherein said generating said modified graphical presentation comprises modifying said specified events for said graphical presentation for said object.

8. (Original) The method of claim 1, further comprising: providing at least one support service for at least one of creating, integrating, hosting, maintaining, and deploying computer-readable code in the control hardware, said code being executed by the computer processor to implement: said associating, said detecting that said user has accessed said virtual structure, said enabling, said detecting said specified events, said generating said modified graphical presentation, said presenting, said generating said notification, and said transmitting.

9. (Previously Amended) A computer program product, comprising a computer readable hardware storage device storing a computer readable program code, said computer readable program code comprising an algorithm that when executed by a processor of a hardware device implements a virtual sensor triggered event presentation improvement method, said method comprising: associating, by said processor, a sequence of sensor triggered events with a graphical presentation for an object, wherein said sequence of sensor triggered events are associated with perishable item associated triggers, geographical location triggers, and hardware and software nodes for executing said sequence of sensor triggered events; detecting, by said processor via a plurality of virtual sensors of said hardware device, that a user of said hardware device has accessed a virtual structure associated with an entity; enabling, by said processor based on said detecting, a plurality of automated virtual sensors associated with said virtual structure; detecting, by said processor via said plurality of automated virtual sensors, specified events of said sequence of sensor triggered events triggered by said user via said hardware device; determining, by said processor, parameters associated with a user profile of said user with respect to: restricting media types of said graphical presentation for said object and restricting notifications for transmission during specified time frames; generating, by said processor, a flush event associated with actions triggered via detection that said user does not execute all of said hardware and software nodes; generating, by said processor based on said detecting and said parameters and said flush event, a modified graphical presentation associated with said graphical presentation for said object, wherein said modified graphical presentation comprises a modified digital version of said graphical presentation; presenting, by said processor to said user, said modified graphical presentation; generating, by said processor, a notification indicating said modified graphical presentation and an associated compensation action; and transmitting, by said processor to a vendor associated with said object, said notification.

10. (Original) The computer program product of claim 9, wherein said detecting that said user has accessed said virtual structure comprises virtually detecting via specialized software structures, said user accessing specified areas within said virtual structure via specialized software structures.

11. (Original) The computer program product of claim 10, wherein said virtual structure comprises a Website associated with said entity.

12. (Original) The computer program product of claim 10, wherein said virtual structure comprises a secure server of said entity.

13. (Original) The computer program product of claim 9, wherein said generating said modified graphical presentation comprises adding said specified events to said graphical presentation for said object.

14. (Original) The computer program product of claim 9, wherein said generating said modified graphical presentation comprises removing said specified events from said graphical presentation for said object.

15. (Original) The computer program product of claim 9, wherein said generating said modified graphical presentation comprises modifying said specified events for said graphical presentation for said object.

16. (Previously Amended) A hardware device comprising a processor coupled to a computer- readable memory unit, said memory unit comprising instructions that when executed by the computer processor implements a virtual sensor triggered event presentation improvement method comprising: associating, by said processor, a sequence of sensor triggered events with a graphical presentation for an object, wherein said sequence of sensor triggered events are associated with perishable item associated triggers, geographical location triggers, and hardware and software nodes for executing said sequence of sensor triggered events; detecting, by said processor via a plurality of virtual sensors of said hardware device, that a user of said hardware device has accessed a virtual structure associated with an entity; enabling, by said processor based on said detecting, a plurality of automated virtual sensors associated with said virtual structure; detecting, by said processor via said plurality of automated virtual sensors, specified events of said sequence of sensor triggered events triggered by said user via said hardware device; determining, by said processor, parameters associated with a user profile of said user with respect to: restricting media types of said graphical presentation for said object and restricting notifications for transmission during specified time frames; generating, by said processor, a flush event associated with actions triggered via detection that said user does not execute all of said hardware and software nodes; generating, by said processor based on said detecting and said parameters and said flush event, a modified graphical presentation associated with said graphical presentation for said object, wherein said modified graphical presentation comprises a modified digital version of said graphical presentation; presenting, by said processor to said user, said modified graphical presentation; generating, by said processor, a notification indicating said modified graphical presentation and an associated compensation action; and transmitting, by said processor to a vendor associated with said object, said notification.

17. (Previously Amended) A physical sensor triggered event presentation improvement method comprising: associating, by a processor of a hardware device, a sequence of sensor triggered events with a graphical presentation for an object, wherein said sequence of sensor triggered events are associated with perishable item associated triggers, geographical location triggers, and hardware and software nodes for executing said sequence of sensor triggered events; detecting, by said processor via a plurality of sensors of said hardware device, that a user of said hardware device has entered a physical structure associated with an entity; enabling, by said processor based on said detecting, a plurality of automated physical sensors associated with said physical structure; detecting, by said processor via said plurality of automated physical sensors, specified events of said sequence of sensor triggered events triggered by said user via said hardware device; determining, by said processor, parameters associated with a user profile of said user with respect to: restricting media types of said graphical presentation for said object and restricting notifications for transmission during specified time frames; generating, by said processor, a flush event associated with actions triggered via detection that said user does not execute all of said hardware and software nodes; generating, by said processor based on said detecting and said parameters and said flush event, a modified graphical presentation associated with said graphical presentation for said object, wherein said modified graphical presentation comprises a modified digital version of said graphical presentation; presenting, by said processor to said user, said modified graphical presentation; generating, by said processor, a notification indicating said modified graphical presentation and an associated compensation action; and transmitting, by said processor to a vendor associated with said object, said notification.

18. (Original) The method of claim 17, wherein said detecting that said user has entered said physical structure further comprises detecting that said user has entered specified geographical locations within said physical structure.

19. (Original) The method of claim 18, wherein said detecting that said user has entered said specified geographical locations within said physical structure comprises detecting via sensor based technology selected from the group consisting of Wi fi based triangulation technology, Bluetooth technology, smart shelf technology, video camera technology, and augmented reality sensor based technology.

20. (Original) The method of claim 17, wherein said generating said modified graphical presentation comprises adding said specified events to said graphical presentation for said object.

21. (Original) The method of claim 17, wherein said generating said modified graphical presentation comprises removing said specified events from said graphical presentation for said object.

22. (Original) The method of claim 17, wherein said generating said modified graphical presentation comprises modifying said specified events for said graphical presentation for said object.

23. (Currently Amended) A computer program product, comprising a computer readable hardware storage device storing a computer readable program code, said computer readable program code comprising an algorithm that when executed by a processor of a hardware device implements a physical sensor triggered event presentation improvement method, said method comprising: associating, by said processor, a sequence of sensor triggered events with a graphical presentation for an object, wherein said sequence of sensor triggered events are associated with perishable item associated triggers, geographical location triggers, and hardware and software nodes for executing said sequence of sensor triggered events; detecting, by said processor via a plurality of sensors of said hardware device, that a user of said hardware device has entered a physical structure associated with an entity; enabling, by said processor based on said detecting, a plurality of automated physical sensors associated with said physical structure; detecting, by said processor via said plurality of automated physical sensors, specified events of said sequence of sensor triggered events triggered by said user via said hardware device; determining, by said processor, parameters associated with a user profile of said user with respect to: restricting media types of said graphical presentation for said object and restricting notifications for transmission during specified time frames; generating, by said processor, a flush event associated with actions triggered via detection that said user does not execute all of said hardware and software nodes; generating, by said processor based on said detecting and said parameters and said flush event, a modified graphical presentation associated with said graphical presentation for said object, wherein said modified graphical presentation comprises a modified digital version of said graphical presentation; presenting, by said processor to said user, said modified graphical presentation; generating, by said processor, a notification indicating said modified graphical presentation and an associated compensation action; and transmitting, by said processor to a vendor associated with said object, said notification.

24. (Original) The computer program product of claim 23, wherein said detecting that said user has entered said physical structure further comprises detecting that said user has entered specified geographical locations within said physical structure.

25. (Original) The computer program product of claim 24, wherein said detecting that said user has entered said specified geographical locations within said physical structure comprises detecting via sensor based technology selected from the group consisting of Wi fi based triangulation technology, Bluetooth technology, smart shelf technology, video camera technology, and augmented reality sensor based technology.


Allowable Subject Matter
Claims 1-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art searched and made of record fails to anticipate or make obvious the claimed invention.  Specifically, the prior art searched and made of record fails to teach all of the limitation(s) in the independent claims in combination.  Further, the limitation(s) in the independent claims in combination provide a scope that is beyond the abstract and are significantly more than a generic computer implementation of an otherwise abstract process.

The following prior art made of record is considered pertinent to applicant's disclosure but fails to anticipate or make obvious the claimed invention:

International Publication WO2014124606A1, hereinafter referred to as 606, teaches:
detecting, by said processor, via a plurality of virtual sensors of said hardware device, that a user of said hardware device has accessed a virtual structure associated with an entity;
606 teaches “supermarket WIFI hotspots, supermarkets have classified goods in order to achieve the interests of advertisers, Demand and WIFI terminal user experience requirements, WIFI locator can be installed in the supermarket to meet the hardware requirements of location-based WIFI advertising, used to push different product advertising information in the different product areas, and WIFI advertising information matches the product area” (Page 5) thereby teaching a user accessing a virtual structure associated with a certain product area.
606 further teaches an additional example of a user accessing a virtual structure associated with an entity by teaching “At Helou Station, passengers in the 1st WIFI bus are browsing the news information website, and the news information website embeds a location-based embedded WIFI network advertisement, so the passengers’ smart WIFI mobile phone news information page continuously displays the travel company” (Page 10).
enabling, by said processor based on said detecting, a plurality of automated virtual sensors associated with said virtual structure;
606 teaches enabling automated virtual sensors associated with a news information website by teaching “At Helou Station, passengers in the 1st WIFI bus are browsing the news information website, and the news information website embeds a location-based embedded WIFI network advertisement, so the passengers’ smart WIFI mobile phone news information page continuously displays the travel company” (Page 10).
detecting, by said processor via said plurality of automated virtual sensors, specified events of said sequence of sensor triggered events triggered by said user via said hardware device;
606 teaches detecting the user browsing the news information website which triggers the news information website to embed a location-based embedded WIFI network advertisement:
“At Helou Station, passengers in the 1st WIFI bus are browsing the news information website, and the news information website embeds a location-based embedded WIFI network advertisement, so the passengers’ smart WIFI mobile phone news information page continuously displays the travel company” (Page 10).
generating, by said processor based on said detecting, a modified graphical presentation associated with said graphical presentation for said object, wherein said modified graphical presentation comprises a modified digital version of said graphical presentation;
606 teaches:
“At Helou Station, passengers in the 1st WIFI bus are browsing the news information website, and the news information website embeds a location-based embedded WIFI network advertisement, so the passengers’ smart WIFI mobile phone news information page continuously displays the travel company” (Page 10).
Therefore, 606 teaches modifying a graphical presentation associated with a news information website with said graphical presentation for said advertisement.
presenting, by said processor to said user, said modified graphical presentation;
606 teaches presenting the website modified with the advertisement:
“At Helou Station, passengers in the 1st WIFI bus are browsing the news information website, and the news information website embeds a location-based embedded WIFI network advertisement, so the passengers’ smart WIFI mobile phone news information page continuously displays the travel company” (Page 10).

Barnett et al. (U.S. Pre-Grant Publication No. 2010/0302042, hereinafter referred to as Barnett) teaches:
associating, by a processor of a hardware device, a sequence of sensor triggered events with a graphical presentation for an object;
Barnett teaches “monitoring conditions in a person’s environment, applying predetermined rules to detect when certain reminder prompts should be given and other actions should be taken, and executing those reminders and actions” (Para. [0014]) where “rules operate as a function of the virtual sensor signals to notify the user and/or another party of the situation by way of a smartphone application, cell phone text message, PDA, or other device” (Abstract) thereby teaching a sequence of sensor triggered events associated with reminder and action objects to be displayed to a user though graphical presentation through a smartphone application, cell phone text message, PDA, or other device.

Thus, it would have been obvious to one of ordinary skill in the art, having the teachings of 606 and Barnett at the time that the claimed invention was effectively filed, to have combined the user interface for developing a sequence of triggered events associated with an action, as taught by Barnett, with the systems and methods for embedding advertisements in a user device, as taught by 606.
One would have been motivated to make such combination because it would have been obvious to a person having ordinary skill in the art that a user interface for customizing sets of events for triggering an action would create a more dynamic and flexible system.


Glover et al. (U.S. Pre-Grant Publication No. 2016/0358216, hereinafter referred to as Glover) teaches
determining, by said processor, parameters associated with a user profile of said user with respect to restricting media types of said graphical presentation for said object;
Glover teaches determining parameters associated with apps that are accessible by the user and “modify[ing] the ads based on one or more apps that are the most frequently used by the user on the device 102” where “the user device 102 may modify a particular ad to include image, text, and/or other media that describe or reference an app that is accessible via the device 102” and “the user device 102 may modify the ad to include image, text, and/or other media that describe or reference a theme associated with the app” (Para. [0069]).  Therefore, Glover teaches determining parameters associated with a user profile of the user and using the parameters to restrict the media types of the ad through modifications such as image, text, and/or other media.
generating based on said parameters a modified graphical presentation associated with said graphical presentation for said object,
Glover teaches “modify[ing] the ads based on one or more apps that are the most frequently used by the user on the device 102” where “the user device 102 may modify a particular ad to include image, text, and/or other media that describe or reference an app that is accessible via the device 102” and “the user device 102 may modify the ad to include image, text, and/or other media that describe or reference a theme associated with the app” (Para. [0069]).
generating, by said processor, a notification indicating said modified graphical presentation and an associated compensation action; and
Glover teaches “the user may view and/or interact with (e.g., touch, or click on) one or more of the modified ads 118 on the user device 102” resulting in “the user device 102 may access the corresponding ad 118” causing “the user device 102 [to] launch an app and set the app into a state” (Para. [0053]). Glover further teaches “the ads may specify monetary discounts or promotions that are not directly associated with states of web-based or native apps” (Para. [0022]).
transmitting, by said processor to a vendor associated with said object, said notification.
Glover teaches the user interacting with the ad to launch an app and opening a specific app state in the app (Para. [0053]) thereby teaching transmitting to the vendor associated with the ad a notification that the ad was selected by the user.

Flynn (U.S. Pre-Grant Publication No. 2018/0033045) teaches advertisements delivered through a digital display device within a defined commercial location targeted at a user and influenced by the user’s profile including user preferences.

Gaither (U.S. Pre-Grant Publication No. 2019/0108548) teaches presenting personalized information to one or more vehicle occupants as a vehicle approaches and/or passes a road sign based on characteristics of a vehicle and the vehicle occupants.

Staton et al. (U.S. Pre-Grant Publication No. 2018/0163388) teaches a urinal that automatically projects personalized user consumable content on a display.

Veach (U.S. Pre-Grant Publication No. 2004/0267612) teaches an ad request which “may include a…type of ads desired” where the “content request information….may include…content type (e.g., text, graphics, video, audio, mixed media, etc.)” (Para. [0025]).

Hertel et al. (U.S. Pre-Grant Publication No. 2018/0158112) teaches a set of trigger-monitorable activities or a subset of trigger-monitorable activities, using sensors in the real world, to establish a sponsorship junction.

Gabriele et al. (U.S. Patent No. 10,134,084) teaches a method of facilitating an augmented reality experience to purchase an item at a merchant location by using user profile data and merchant data to display virtual content in association with a determined mode.

Knight et al. (U.S. Patent No. 9,591,451) teaches generating customized content for display on a network device based on a tag in proximity to the network device.

Miller (U.S. Pre-Grant Publication No. 2009/0309712) teaches a graphical event pattern connected with intelligent sensors to determine an event has occurred and sending the graphical event pattern to a user.

Azuma et al. (U.S. Pre-Grant Publication No. 2004/0051680) teaches a method and system for providing an optical see-through augmented reality modified-scale display for rendering graphic images of an object in their correct orientations and positions in an optical display.

Smith et al. (U.S. Pre-Grant Publication No. 2018/0182025) teaches providing an augmented environment for visualizing one or more in-budget products or services based on profile data and budget information for the profile.

Wee et al. (U.S. Pre-Grant Publication No. 2016/0357522) teaches and internet of things IDE determining whether to display a logical view and/or map view on a graphical user interface, where the logical view illustrates logical connectivity between nodes of the IoT application, and the map view illustrates a locational relationship of the nodes within a represented physical space.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT F MAY whose telephone number is (571)272-3195.  The examiner can normally be reached on Monday-Friday 9:30am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.F.M/Examiner, Art Unit 2154                                                                                                                                                                                                        3/4/2020

/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154